Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, and 9 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20150284593 (Wang; US’593) and US20150368515(Lu; US’515), further in view of US20140349484(Yokota; US’484).
Regarding claims 1, 9 – 10 and 19, US’593 discloses a polishing composition, comprising: a) an anionic abrasive; b) a carboxylic acid; c) water; and (d) optionally, an anionic polymer; wherein the polishing composition has a pH of about 2 to about 6.5(claim 1). 
The anionic abrasive is selected from the group consisting of alumina, silica, titania, ceria, zirconia, co-formed products thereof, and mixtures thereof (claim 2).
The carboxylic acids are formic acid, acetic acid, malonic acid, citric acid, propionic acid, malic acid, adipic acid, succinic acid, lactic acid, or any combinations thereof ([0037]).
But US’593 is silent that the alumina particles are surface-coated with an anionic polymer.
US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-methylpropane sulfonic acid copolymer (AA/AMPS), polystyrenesulfonic acid, or a combination of two or more thereof([0025]).
Thus, it would have been obvious to one of ordinary skill in the art to use the polymer modified alumina abrasive particles in the US’593 polishing composition, motivated by the fact US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]).
Combined teaching of US’593 and US’515 discloses the polishing composition set forth above. But it is silent about the oxidizer as applicants set forth in the claims.
US’484 discloses that a polishing composition is mainly used for polishing an object including a metal portion or an interlayer insulation film, namely, the surface including a metal portion and an interlayer insulation film of a semiconductor wiring substrate or other objects, and more specifically for polishing the surface of such an object to produce a polished substrate. Examples of the metal portion include those composed of a wiring material, such as copper, aluminum, tungsten, tantalum, titanium, titanium nitride, tantalum nitride, and ruthenium. Examples of the interlayer insulation film include those composed of a silicon material, such as polysilicon, silicon oxide, and silicon nitride ([0018]).
US’484 discloses that the oxidizing agent contained in the polishing composition has a function of helping polish the object with the abrasive grains through oxidizing the surface of the object to be polished, particularly the surface of a metal portion thereof. Examples of the oxidizing agent include hydrogen peroxide, metal oxides, peroxides, nitrates, iodates, periodates, hypochlorites, chlorites, chlorates, perchlorates, persulfates, bichromates, permanganates, organic oxidizing agents, ozone water, silver (II) salts, and iron (III) salts. Hydrogen peroxide, periodic acid, or Oxone is preferably used ([0029]).
Thus, it would have been obvious to one of ordinary skill in the art to use oxidizing agent in the US’593 and US’515 polishing composition, motivated by the fact US’484 discloses that the oxidizing agent contained in the polishing composition has a function of helping polish the object with the abrasive grains through oxidizing the surface of the object to be polished, particularly the surface of a metal portion thereof([0029]).
Regarding claim 2, US’593 discloses that the polishing composition comprises an anionic abrasive. Anionic abrasives are colloidal abrasives that have been imparted with a negative charge and show negative potential values (in mV) in Zeta Potential plots ([0030]).
Regarding claims 3-7, US’515 discloses that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). The anionic polymer can be a polymer having multiple acid groups (e.g., multiple carboxylic acid, sulfonic acid groups, or a combination thereof, on an organic polymer backbone, which can be a hydrocarbon backbone, a polyamide backbone, a polyether backbone, or a combination thereof. In some embodiments the anionic polymer is e.g., poly(2-acrylamido-2-methylpropane sulfonic acid) (AMPS), acrylic acid-2-acrylamido-2-methylpropane sulfonic acid copolymer (AA/AMPS), polystyrenesulfonic acid, or a combination of two or more thereof([0025]).

Regarding claims 11-13, combined teaching of US’593 and US’515 discloses  the polishing composition set forth above. But it is silent about the inhibitor such as glycine as applicants set forth in the claims 11-13.
 US’484 discloses that as the complexing agent such as glycine content increases, the etching effect to the surface of the object to be polished is enhanced. As a result, the polishing rate of the object with the polishing composition is enhanced ([0052] and [0054]).
Thus, it would have been obvious to one of ordinary skill in the art to use glycine in the US’593 and US’515 polishing composition, motivated by the fact US’484 discloses that as the complexing agent such as glycine content increases, the etching effect to the surface of the object to be polished is enhanced and the polishing rate of the object with the polishing composition is enhanced([0052] and [0054]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 14-16 and 20, US’593 discloses that the polishing composition includes carboxylic acids such as formic acid, acetic acid, malonic acid, citric acid, propionic acid, malic acid, adipic acid, succinic acid, lactic acid, or any combinations thereof([0037]).
Regarding claims 17-18, US’515 discloses that the organic acid comprises a methylene or ethylidene moiety bearing two carboxylic acid groups or two phosphonic acid groups, such as malonic acid, succinic acid, 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP), and the like ([0010]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
The applicant argues that Yokota is directed to polishing an object including a metal portion or an interlayer insulation film using a composition comprising an organic acid, a carboxylic acid and an oxidizing agent, Yokota teaches that their invention succeeds in providing high storage stability as well as in polishing metal at a higher polishing rate and in polishing an interlayer insulation film with fewer scratches and other defects. Yokota teaches that when the oxidizing agent is present. "the surface of a metal portion of the object to be polished is oxidized with the oxidizing agent so as to become positively charged." Wang teaches a polishing composition that can selectively polish silicon nitride and nearly stop on silicon oxide films. Wang therefore teaches a stable composition showing very high removal rates for silicon nitride and nearly zero for a removal rate of silicon oxide. As with most polishing composition for dielectric materials such as silicon nitride and silicon oxide, no oxidizing agent is needed or mentioned. Wang provides high polishing rates for silicon nitride by using an anionic abrasive that is attracted to the positively charged surface of silicon nitride and repelled by silicon oxide (see paragraph [0048]). Wang teaches a carboxylate group or a carboxyl group as a nitride enhancer. Wang further teaches polishing other metals while maintaining the nitride selectivity. Wang concludes that their composition can polish Co at high rates while maintain the silicon nitride selectivity. but that rates for Ta, TaN, Cu and W are very low. Wang concludes that their inventive composition can be used for applications that need to polish silicon nitride or Co or both SiN and Co at very high polishing rates. Wang provide no motivation for including an oxidizing agent. 
The Examiner respectfully submits that Wang’s polishing composition is not limited to the application cited by the applicant. The Wang’s composition can be used for other metal CMP applications, including Co, Cu, W, Ta, TaN or a combination thereof ([0023]). Thus, it is desired to use oxidizing agent and complex agent. US’484 discloses that the oxidizing agent contained in the polishing composition has a function of helping polish the object with the abrasive grains through oxidizing the surface of the object to be polished, particularly the surface of a metal portion thereof ([0029]). As for the claimed glycine, US’484 discloses that as the complexing agent such as glycine content increases, the etching effect to the surface of the object to be polished is enhanced and the polishing rate of the object with the polishing composition is enhanced ([0052] and [0054]). The motivation for combine the reference is not limited to the primary reference. Thus, there is motivation and a reasonable success in using oxidizer and complex agent in wang’s composition. Furthermore the WO2019070793( submitted by applicant on 03/08/2022 ) provides  the  evidence  that  polishing  composition comprising oxidizer(s)  can  be  used to polish any suitable substrate and is especially useful for polishing substrates comprising at least one layer (typically a surface layer) comprised of tungsten or cobalt and at least one layer of silicon oxide. In an embodiment, the substrate further comprises silicon nitride (SiN). In an embodiment, the substrate further comprises titanium nitride (TiN), and at least a portion of the TiN on a surface of the substrate is abraded to thereby polish the substrate. In another embodiment, the substrate comprises at least one layer of tungsten, at least one layer of silicon oxide, at least one layer of SiN, and at least one layer of TiN (claim 1 and [0041]).  
The applicant argues that Lu teaches a chemical-mechanical polishing composition and method for polishing an aluminum surface. Lu states that aluminum oxide is considerably harder than metallic aluminum, and formation of the oxide can affect polishing rates (see paragraph [0007]). Therefore, Lu teaches to avoid an agent that would oxidize aluminum. Lu additionally teaches an alumina abrasive coated with an anionic polymer in combination with fumed or colloidal silica (see paragraph [0014]). There is no motivation for a person of skill in the art to combine the teaching of Wang and Lu. The teachings of Wang and Lu are directed at very different substrates for polishing and very different strategies for solving their respective problems. But even if someone was to combine the teachings, the combined teaching would strongly discourage an oxidizing agent. There is no need for an oxidizing agent in the SiN specific polishing composition, and Lu actually teaches that oxidizing the aluminum would reduce polishing rates. A person of skill in the art would not have looked to Yokota, who teaches a composition for polishing an object including a metal portion, for an oxidizing agent that would have either no effect, or a negative effect, on the respective substrates of Wang and Lu.
The Examiner respectfully submits that Lu is used to show that alumina abrasives coated with an anionic polymer on the surface of the alumina having a negative charge consistent across a wide pH range from, for example, about pH 2 to about pH 9([0024]). Wang discloses using anionic abrasive. Thus, using the anionic polymer coated abrasive in wang’s composition has the motivation and a reasonable expectation of success. The applicant fails to provide any factual evidence to the contrary. Yokota is used to show the benefit of using oxidizing and complex agent. Wang discloses that the polishing composition can be used for other metal CMP applications, including Co, Cu, W, Ta, TaN or a combination thereof ([0023]). Thus, it is desired to use oxidizing agent and complex agent. US’484 discloses that the oxidizing agent contained in the polishing composition has a function of helping polish the object with the abrasive grains through oxidizing the surface of the object to be polished, particularly the surface of a metal portion thereof ([0029]). As for the claimed glycine, US’484 discloses that as the complexing agent such as glycine content increases, the etching effect to the surface of the object to be polished is enhanced and the polishing rate of the object with the polishing composition is enhanced ([0052] and [0054]). Thus, there is motivation and a reasonable success in using oxidizer and complex agent in wang’s composition. The applicant fails to provide any factual evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731